EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Drawings received01/11/2021 in combination with replacement drawings from 04/26/2021 are acceptable for examination purposes
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Alan W. Steele on 02/09/2022

The application has been amended as follows:
Claim 14 is cancelled. 
Claims 13, 15, 16, 18, and 21 are rewritten as follows: 

Claim 13.  A fuel cell comprising a stripline detector [[.]] for in situ NMR  inside the fuel cell, comprising metallic cathode and anode support plates arranged in substantially parallel planes and situated on opposite sides of the stripline detector.
13, wherein the metallic cathode support plate comprises aluminum.
Claim 16. The fuel cell of claim [[14]] 13, wherein the metallic cathode support plate further comprises a cathode material deposited on the cathode support plate.
Claim 18.  The fuel cell of claim [[14]] 13, wherein the metallic anode support plate comprises copper.
Claim 21. The fuel cell of claim [[14]] 13, further comprising a first nonconductive separator situated between the stripline detector and the metallic cathode support plate, and a second nonconductive separator situated between the stripline detector and the metallic anode support plate, wherein the first nonconductive separator electrically isolates the stripline detector from the cathode, and the second nonconductive separator electrically isolates the stripline detector from the anode.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- JP2009181815, WO 2013092996, US 2011/0104527, US 2014014571, US 20080290869, US 20150008917,OOSTHOEK-DE VRIES et al., Anal. Chem.2017,89(4), 2296 - fail to teach or suggest the following limitations:” a fuel cell comprising a stripline detector or in situ NMR  inside the fuel cell “ and “support plates arranged in substantially parallel planes and situated on opposite sides of the stripline detector” in combination with remaining limitations of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Allowable Claims
Claims 13, 15-24 and 26 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727